USCA4 Appeal: 22-6348      Doc: 13         Filed: 07/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6348


        FLORENCE BIKUNDI,

                             Petitioner - Appellant,

                      v.

        R. MCCAFFREY, Warden FCI/SFF,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:21-cv-00204-JPB-JPM)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Florence Bikundi, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6348      Doc: 13          Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

               Florence Bikundi, a federal prisoner, appeals the district court’s order dismissing

        with prejudice her 28 U.S.C. § 2241 petition. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order, Bikundi v. McCaffrey,

        No. 5:21-cv-00204-JPB-JPM (N.D.W. Va. Mar. 10, 2022), but modify the order to reflect

        that the dismissal is without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n,

        Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal for

        lack of . . . subject matter jurisdiction . . . must be one without prejudice, because a court

        that lacks jurisdiction has no power to adjudicate and dispose of a claim on the merits.”);

        Moss v. Harwood, 19 F.4th 614, 623 n.3 (4th Cir. 2021) (noting district court’s dismissal

        without prejudice of prisoner’s civil rights claim for failure to exhaust administrative

        remedies was “[c]onsistent with precedent” and citing cases). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                        AFFIRMED AS MODIFIED




                                                      2